Sladkus v Englese (2020 NY Slip Op 00551)





Sladkus v Englese


2020 NY Slip Op 00551


Decided on January 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2020

Friedman, J.P., Webber, Kern, González, JJ.


10906 151712/16

[*1] Steven D. Sladkus, Plaintiff-Respondent-Appellant,
vMelanie Englese also known as Melanie Sisskind, Defendant-Appellant-Respondent.

Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Carmen Victoria St. George, J.), entered on or about April 25, 2018,
And said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 7, 2020,
It is unanimously ordered that said appeal be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 28, 2020
CLERK